department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-705536-00 uilc memorandum for michael j o’brien associate area_counsel sb_se from joseph w clark senior technician reviewer branch collection bankruptcy and summonses subject automated discharge system this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers issues whether the automated discharge system ads improperly determines that penalties are dischargeable where the debtor has filed previous bankruptcies whether ads properly discharges the estimated_tax penalty under sec_6654 when the taxpayer has been granted an extension of time to file the return conclusion the ads does not improperly discharges penalties in those cases where there have been multiple bankruptcy filings the discharge of the penalty is not automatic rather the computer system identifies and flags those situations where tolling may affect the discharge of penalties and prompts the necessity for a manual review the ads properly determines the dischargeability of the estimated_tax penalty the computer system processes the penalty as having arisen at the time the return is due without regard to any extensions the estimated_tax penalty is discharged unless it falls under the exception provided for under bankruptcy code a b ie if the return_due_date is within three years of the petition date gl-705536-00 facts in general ads automates processes involved in the disposition of bankruptcy cases after discharge the program processes chapters and discharges ads is intended to identify or flag cases for further review forward certain cases for abatement select tax modules for abatement and input case closing actions to the service’s computer system automated discharge system user’s guide irs publication catalog no 85081x p in a chapter bankruptcy bankruptcy code b provides that the debtor is discharged from all debts that arose before the petition date except as provided in section section a b provides that a non-pecuniary loss tax penalty will be excepted from discharge if it is imposed with respect to a transaction or event that occurred within three years of the petition date in re 906_f2d_1440 10th cir you indicated in your memorandum that ads takes tolling into account in those cases where there have been multiple bankruptcy filings in order to determine the dischargeability of tax and interest however you expressed concern that ads may not be taking tolling into account when determining the dischargeability of penalties in other words it appears that ads may be discharging penalties where the due_date of the return is more than three years from the date of the filing of the current bankruptcy without regard to tolling caused by a previous bankruptcy the issue with regard to the discharge of penalties in a tolling situation was discussed with managers in the office of special procedures national_office they explained the various proposed flowcharts created in connection with the operation of ads including the flowchart for discharge of penalties where there is a tolling situation caused by previous bankruptcies the current flowchart program in ads provides that the tax is nondischargeable in those situations where because of tolling the bankruptcy petition is filed within the three-year period with regard to penalties the program identifies or flags the situation as needing further review the computer system prompts the necessity for a manual review in order to determine whether any or all of the penalties are dischargeable under the circumstances consequently based on information provided by the office of special procedures it does not appear that ads improperly discharges penalties in the situation where there have been multiple bankruptcy filings it is anticipated that because the system identifies and flags those situations where tolling may affect the discharge of penalties the service will have sufficient opportunity to examine the circumstances and determine whether the penalties are in fact dischargeable gl-705536-00 the second issue raised in your memorandum concerns dischargeability of the estimated_tax penalty the ads program does not make any special distinctions between this penalty and other non-pecuniary loss penalties such as the failure_to_file_penalty or the failure to pay penalty in other words ads processes the estimated_tax penalty as having arisen at the time the return is due as previously stated bankruptcy code a b provides that a non-pecuniary loss tax penalty will be excepted from discharge if it is imposed with respect to a transaction or event that occurred within three years of the petition date in the context of penalties the transaction or event that triggers the penalty has been determined to be the due_date of the return or payment see in re 169_br_96 bankr d n j in re stoll 132_br_783 bankr n d ga in re 117_br_541 bankr d alaska since ads currently processes all non-pecuniary loss penalties including the estimated_tax penalty as having arisen on the due_date of the return without regard to any extensions the issue becomes whether the estimated_tax penalty arises on the due_date of the return or some other date such as the due_date of the estimated_tax payments if it is concluded that the estimated_tax penalty arises on the due_date of the return then ads correctly processes the dischargeability of this penalty sec_6654 provides for a penalty in the case of an underpayment_of_estimated_tax_by_individuals sec_6654 provides that the penalty is computed on the amount of the underpayment for an installment of estimated_tax for the period of the underpayment the period of the underpayment as defined in sec_6654 runs from the due_date of the installment to the earlier of the 15th day of the 4th month after the close of the year or the date on which the underpayment is paid thus an underpayment of estimated_tax upon which a penalty would be computed can run until the 15th day of the 4th month following the close of the year ie the due_date of an individual’s return typically april 15th payments of estimated_taxes are prepayments of income_tax for the year and are deemed paid on the due_date of the return determined without regard to an extension of time for filing sec_6315 and sec_6513 the due_date of a calendar-year individual’s return is april 15th and his income_tax for the year is due on that date as well sec_6072 and sec_6151 thus until april 15th the due_date of the taxpayer’s return estimated_taxes paid are not considered taxes paid underpaid estimated_taxes are still considered just that until april 15th until april 15th the unpaid estimated_taxes cannot be assessed and are not subject_to underpayment interest sec_6201 and sec_6601 the estimated_tax penalty arises only when the underpayment period for estimated_taxes has concluded on april 15th the estimated_taxes of an individual cease to be gl-705536-00 prepayments of tax and become payments on account of his income_tax for the year the penalty for underpayment of estimated_tax which is dependent upon information determined by the return eg tax_shown_on_the_return is computed and assessed at that time either by the taxpayer on his return or by the service upon receipt of the return it is an addition_to_tax which is assessed collected and paid in the same manner as tax pursuant to sec_6665 accordingly the estimated_tax penalty arises on the due_date of the return for the year without regard to any extension of time for filing the return see in re ripley 926_f2d_440 5th cir the estimated_tax penalty does not become due and payable until the due_date of the return citing sec_6513 since the ads program in its present form processes the estimated_tax penalty as having arisen at the time the return is due and without any regard to extensions for purposes of determining dischargeability it appears that no modification is necessary with regard to that aspect of the program if you have any questions please contact the attorney assigned to this case at
